Citation Nr: 0121846	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  96-51 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a right knee meniscectomy, currently rated as 10 
percent disabling. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cancer of the bladder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability secondary to service-connected right knee 
disability.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of both hands.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. V.S.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964, and from August 1965 to December 1966.  

In an August 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for PTSD and entitlement to an 
evaluation in excess of 10 percent for residuals of a right 
knee meniscectomy to the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Those issues have now been returned to the Board for 
appellate consideration.  

The remaining issues arise from a March 2000 rating decision.  
A notice of disagreement was received in April 2000, a 
statement of the case was issued in August 2000, and a 
substantive appeal was received in August 2000.  In January 
2001, a Board hearing was conducted in Washington, D.C.  


FINDINGS OF FACT

1.  By rating decision in October 1997, entitlement to 
service connection for cancer of the bladder was denied; a 
notice of disagreement was not received to initiate an appeal 
from that determination.  

2.  Evidence submitted since the October 1997 rating decision 
pertinent to the issue of service connection for cancer of 
the bladder, is not, by itself or in connection with other 
evidence of record, so significant that it must be considered 
in order to fairly decide the merits of the claim.  

3.  In an August 1998 decision, the Board determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for low back disability 
and also denied entitlement to service connection for left 
knee disability secondary to a service-connected right knee 
disability.  

4.  Evidence received since the Board's August 1998 decision 
pertinent to the issue of entitlement to service connection 
for low back disability is not, by itself or in connection 
with other evidence of record, so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  

5.  Certain items of evidence received since the Board's 
August 1998 decision pertinent to the issue of entitlement to 
service connection for left knee disability are new, bear 
directly and substantially upon the specific matter under 
consideration, and are so significant that they must be 
considered in order to fairly decide the merits of the claim.

6.  In a June 1990 decision, the Board denied entitlement to 
service connection for arthritis of both hands.  

7.  Certain items of additional evidence received since the 
Board's June 1990 decision pertinent to the issue of 
entitlement to service connection for arthritis of the hands 
are new, bear directly and substantially upon the specific 
matter under consideration, and are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The October 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the October 1997 rating decision 
pertinent to the issue of entitlement to service connection 
for cancer of the bladder is not new and material, and the 
claim for that benefit has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.156(a) (2000).

3.  Evidence received since the Board's August 1998 decision 
pertinent to the claim of entitlement to service connection 
for low back disability is not new and material, and the 
claim for that benefit has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.156(a) (2000).

4.  Evidence received since the Board's August 1998 decision 
pertinent to the issue of entitlement to service connection 
for left knee disability secondary to service-connected right 
knee disability is new and material, and the claim for this 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) (2000).

5.  Evidence received since the Board's June 1990 decision 
pertinent to the issue of entitlement to service connection 
for arthritis of both hands is new and material, and the 
claim for this benefit has been reopened.  38 U.S.C.A. § 5108 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation so as to allow for 
appellate review of the cancer of the bladder and low back 
disability issues.  The record includes VA examination 
reports, VA outpatient treatment records and private 
treatment records.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
these claims.  In this regard, the veteran indicated at a 
January 2001 Board hearing that all medical records were in 
the claims file.  The Board acknowledges that some additional 
medical records pertinent to treatment of the knees was 
referred to at the hearing, but there was nothing to suggest 
that any additional evidence pertinent to the bladder cancer 
or low back issues is available.  The Board therefore finds 
that the record as it stands is adequate to allow for an 
equitable review of these two issues.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations regarding the 
type of evidence necessary to reopen prior final 
determinations.  The discussions in the rating decisions and 
statements of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review of these two issues despite the fact that 
implementing regulations have not yet been promulgated.  

Background Information

The veteran's claim of entitlement to service connection for 
cancer of the bladder, claimed as secondary to herbicide 
exposure, was denied in an October 1997 rating decision on 
the basis that the available scientific and medical evidence 
did not support the conclusion that the condition was 
associated with herbicide exposure and there was no evidence 
of record linking bladder cancer to military service.  The 
veteran was informed of that determination in a letter dated 
in October 1997, but he did not file a timely notice of 
disagreement.  The October 1997 rating decision therefore 
became final.  38 U.S.C.A. § 7105(c).  

In a June 1990 decision, the Board denied entitlement to 
service connection for arthritis of the hands.  In an August 
1998 decision, the Board determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for low back disability.  
The Board also denied entitlement to service connection for 
left knee disability, claimed as secondary to the service-
connected right knee disability.  The June 1990 and August 
1998 Board decisions are final.  38 U.S.C.A. § 7104.  

Although the October 1997 rating decision and the Board's June 
1990 and August 1998 decisions are final, a claim which is the 
subject of a prior final determination may nevertheless be 
reopened if new and material evidence is presented or secured.  
38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Further, in order to reopen a claim, there must be new and 
material evidence presented or secured "since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits."  
Evans v. Brown, 9 Vet.App. 273, 285 (1996).  It should also 
be noted that the "benefit of the doubt doctrine" applies 
to the adjudication of a claim on its merits, not to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet.App. 462 (1994).

A.  Cancer of the Bladder

In regard to the issue of entitlement to service connection 
for residuals of bladder cancer, claimed as secondary to 
herbicide exposure, the record reflects the RO has received 
copies of private hospital records dated in April 1997 
demonstrating treatment for cancer of the bladder.  
Additionally, numerous VA and private treatment records dated 
from 1991 to 1999 have been received by the RO since the 
October 1997 rating decision.  However, the April 1997 
private hospital records are duplicative of those already of 
record and considered by the RO in the October 1997 decision.  
The numerous VA and private treatment records dated from 1991 
to 1999 are for the most part new in that they were not 
previously of record.  However, they demonstrate at most only 
passing notations of a history of bladder cancer.  They do 
not reflect any current treatment for the condition or any 
opinion as to the etiology of the veteran's cancer of the 
bladder.  Thus, they do not bear substantially and directly 
upon the specific matter under consideration.  Since the 
newly received items of evidence do not in any manner suggest 
that cancer of the bladder was incurred as a result of 
herbicide exposure or any other incident of military service, 
they are not so significant that they must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  The Board finds that the veteran's 
claim of entitlement to service connection for bladder cancer 
has not been reopened. 

B.  Low Back Disability

In regard to the issue of whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for low back disability, numerous VA and 
private treatment records have been received since the 
Board's August 1998 decision, including statements from a 
private physician dated in October 1999 and March 2000.  The 
October 1999 private physician statement indicates that the 
veteran had recently undergone exploratory surgery revealing 
significant degeneration of his facet joints at three levels 
as well as pseudoarthrosis at L4-5 and L5-S1.  The physician 
noted that the veteran had reported no injury to his back 
other than that which occurred during his military service.  
The physician opined that it was certainly plausible that the 
veteran had an initial injury which had continued to cause 
degenerative problems throughout his life.  The physician 
also stated there was no definite way to prove the 
connection, but it certainly made sense.  In the March 2000 
statement, the same physician reiterated that he believed the 
veteran's severe degenerative problem was related to his 
military accident in 1965.  He once again noted that there 
was no definite way to prove the connection, but according to 
the veteran's history, it was the most logical choice.

It appears that the October 1999 and March 2000 private 
medical statements were based on a history provided by the 
veteran.  In fact, it appears that the opinions expressed 
were based on information furnished by the veteran that he 
had suffered no post-service low-back injuries.  However, the 
evidence includes a reference by the veteran during a 
November 1971 examination to a fall in November 1968.  A July 
1986 private medical report also refers to a back injury in 
1968 while working for a shipyard.  In other words, the 
examiner based the opinions on incorrect medical history 
given by the veteran.  Under such circumstances, the Board 
finds that such opinions do not constitute competent medical 
evidence and do not enjoy the presumption of truthfulness 
accorded by Justus v. Principi, 3 Vet. App. 510, 513 (1992), 
in a determination as to whether the evidence is new and 
material.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Other evidence received since the August 1998 Board decision 
merely documents ongoing treatment for low back problems and 
does not suggest any relationship to service.  As such, such 
evidence is not so significant, either by itself or in 
connection with other evidence of record, that it must be 
considered to fairly decide the merits of the veteran's 
claim.  In other words, the Board concludes that new and 
material evidence has not been received, and the veteran's 
low back disability claim has not been reopened.  

C.  Left Knee Disability

In regard to the issue of whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for left knee disability secondary to the 
service-connected right knee disability, numerous private and 
VA treatment records dated from 1991 to 1999 have been 
received since the Board's August 1998 decision.  

Although some of the private and VA treatment records reflect 
only notations of pain in the knees or no information 
relevant to the left knee at all, a February 1998 private 
treatment record notes that the veteran reported that his 
right knee had given out the week before causing him to fall.  
The veteran reported that he felt the left knee was stretched 
beyond its limits and he complained of severe pain in both 
knees.  An assessment of bilateral medial collateral ligament 
strain was noted.  It appears that this item of medical 
evidence documents information given by the veteran regarding 
an injury to the left knee in February 1998 resulting from a 
fall after his service-connected right knee gave way.  A 
review of evidence of record at the time of the August 1998 
decision does not show that this claimed February 1998 injury 
was considered.  

The Board is therefore of the opinion that this evidence is 
not wholly cumulative or redundant of evidence previously on 
file and is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
The additional evidence is therefore new and material and the 
claim has been reopened. 

D.  Arthritis of Both Hands

In regard to the claim of entitlement to service connection 
for arthritis of both hands, the Board determined in a June 
1990 decision that arthritis of the hands was not shown by 
the evidence of record.  Evidence received since that 
decision includes VA and private treatment records reflecting 
complaints of hand pain.  A VA radiology report dated in 
January 1995 reflects an impression of degenerative joint 
changes at the first carpometacarpal joint of the right hand.  
Private treatment records dated in 1995 reflect assessments 
of arthralgia in multiple joints, particularly the hands, and 
osteoarthritis.  In view of the basis for the June 19909 
decision, the Board is of the opinion that this evidence is 
not wholly cumulative or redundant of the evidence previously 
on file and is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
The additional evidence is therefore new and material and the 
claim must be reopened.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  


ORDER

New and material evidence has not been received to reopen the 
veteran's claims of entitlement to service connection for 
residuals of cancer of the bladder and entitlement to service 
connection for low back disability, and the veteran's claims 
for these benefits have not been reopened.  To this extent, 
the appeal is denied. 

New and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for 
left knee disability secondary to service-connected right 
knee disability and entitlement to service connection for 
arthritis of both hands, and the veteran's claims for these 
benefits have been reopened.  To this extent, the appeal is 
granted.  


REMAND

With regard to the issue of entitlement to an evaluation in 
excess of 10 percent for residuals of a right knee 
meniscectomy, this issue was remanded to the RO in August 
1998 for further medical evaluation, including consideration 
of weakened movement, fatigability, incoordination, and 
functional impairment.  Pursuant to that directive, the 
veteran underwent a VA joint examination in April 2000.  The 
examination report reflects no findings of limitation of 
motion, edema, crepitus, instability, or erythema.  The 
examiner noted pain on motion, but no significant limitation 
of function.  The examiner also noted that x-rays were taken; 
however, they are not of record.  Those findings are 
contradicted by the testimony of Dr. V.S. at the veteran's 
January 2001 Board hearing.  She testified that she had 
treated the veteran's knee condition for approximately two 
years.  She also testified that the veteran exhibited 
limitation of motion in the knee with pain as well as 
instability and swelling.  She further stated that x-rays of 
the knees indicated degenerative changes.  Unfortunately, she 
stated that she did not have medical records with her at the 
hearing and could not recall specific degrees of limitation 
of motion.  The Board also notes that VA and private 
treatment records dated from 1995 to 1998 reflect notations 
of an unstable right knee and bilateral crepitus.  

In light of the contradictory medical evidence as well as the 
lack of x-ray evidence to determine the presence or absence 
of degenerative arthritis, the Board is compelled to conclude 
that further remand of this claim is necessary to ensure that 
the record is fully developed and the veteran is afforded 
adequate due process.  

Additionally, all available records documenting treatment by 
Dr. V.S. should be obtained and made of record. 

In connection with the Board's August 1998 remand of the 
issue of whether new and material evidence has been received 
to reopen the service connection for PTSD claim, the Board 
apparently did not reach the question of whether the claim 
had been reopened, but remanded for preliminary action to 
obtain records which appeared to have been in the control of 
the Federal government.  The RO was directed to request 
morning reports related to the ship the veteran was assigned 
to during his Vietnam service and any other information 
regarding activities of the ship that would shed light on the 
stressor events related by the veteran.  The record reflects 
that the veteran reported experiencing his stressors between 
August 1966 and December 1966.  However, the RO requested 
morning reports and information dated from August 1965 to 
December 1965.  Additionally, the RO has not submitted any 
summary of stressors to the United States Armed Services 
Center for Research of Unit Records (USASCRUR).  In light of 
the state of the record, the Board is compelled to conclude 
that further remand of this claim to the RO is necessary.  

For reasons set forth earlier in this decision, the Board has 
concluded that the claims of entitlement to service 
connection for left knee disability secondary to the service-
connected right knee disability and for arthritis of the 
hands have been reopened.  However, it appears that 
additional development of the medical evidence is now 
necessary and that the Board may not properly proceed with a 
merits analysis of these issues at this time.  See generally 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take all necessary actions to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 (now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001)).  The RO's actions in this 
regard should include obtaining all 
pertinent VA and private medical records 
(not already in the claims file).  The RO 
should also take appropriate action to 
request all pertinent treatment records 
from Dr. V.S. 

2.  The RO should contact the Director of 
the National Archives and Records 
Administration (NARA) and request morning 
reports related to the ship that the 
veteran was assigned to during his 
service in Vietnam as well as any other 
information regarding activities of that 
ship which would shed light on events 
related by the veteran as stressors. 

3.  The RO should then review the claims 
folder and prepare a summary of all of 
the claimed stressors.  This summary and 
all associated documentation provided by 
the veteran (maps, statements, etc.) 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 for 
confirmation.

4.  If, and only if, any of the veteran's 
stressors can be verified, the veteran 
should be afforded a special VA 
psychiatric examination.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed and all relevant 
symptomatology should be reported in 
detail.  

The purpose of this examination is to 
determine the correct diagnosis of any 
and all current psychiatric disabilities.  
If the veteran is found to have PTSD, the 
examiner should express an opinion as to 
whether the verified stressors from his 
military service are etiologically 
related to any current PTSD.  The 
examining physician should specifically 
identify which stressors are linked to 
any diagnosed PTSD and determine the 
sufficiency of the stressors as a cause 
of PTSD.  The examiner should apply the 
diagnostic criteria of both DSM-III-R and 
DSM-IV and indicate whether one or the 
other would lead to a different result, 
and what that result would be.  Finally, 
if the examiner finds that the veteran 
does not have PTSD, he should reconcile 
his/her opinion with that of the other 
examiners who may have differed with that 
opinion.  

5.  The veteran should also be afforded a 
special VA orthopedic examination to 
determine the current severity of his 
service-connected right knee disability, 
the nature and etiology of any left knee 
disability, and the nature and severity 
of the claimed arthritis of the hands.  
The veteran should be examined by a 
physician who has not previously examined 
him for rating purposes.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All medically indicated 
special tests and studies, including x-
ray studies if deemed medically 
advisable, should be accomplished.  All 
pertinent symptomatology should also be 
reported in detail, including range of 
motion.  The examiner is requested to 
specifically comment upon the presence or 
absence of pain on motion or palpation 
and swelling.  With regard to knees, the 
examiner should also comment upon the 
presence or absence of subluxation or 
lateral instability, and if present, it 
should be described as mild, moderate, or 
severe.  In regard to the left knee, the 
examiner is requested to express an 
opinion as to whether it is as least as 
likely as not that any present left knee 
disorder is related to his service-
connected right knee condition as opposed 
to separate injury or disease.  If the 
examiner finds that a left knee disorder 
is due to separate injury or disease, he 
or she should offer an opinion as to time 
of first onset of such injury or disease, 
including any relationship to service.  

The examiner is also requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran results in 
functional loss.  The examiner should 
carefully elicit the veteran's subjective 
complaints concerning his right knee and 
offer an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints, including but not limited to, 
weakness, fatigability, incoordination, 
and pain.  The examiner should also make 
a specific determination as to whether 
each of the veteran's subjective 
complaints is related to his service-
connected right knee disability.  
Further, the examiner should comment on 
whether the veteran's service-connected 
right knee disability causes weakened 
movement, excess fatigability, and/or 
incoordination.  The examiner should 
comment on the severity of these 
manifestations and their effect on the 
veteran's daily life.  

With regard to examination of the hands, 
the examiner should clearly set forth any 
medical diagnoses of current disability 
and specifically report whether arthritis 
of the hands is present.  As to any hand 
disorders found to be present, the 
examiner should offer an opinion as to 
the etiology of such disorder, including 
any relationship to the veteran's 
service.  

6.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits sought can 
be granted.  In reviewing the increased 
rating for right knee issue, the RO 
should consider whether the evidence 
warrants assignment of separate ratings 
for limitation of motion and instability.  
See VAOPGCPREC 9-98 (August 14, 1998) and 
VAOPGCPREC 23-97 (July 1, 1997).  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case addressing any 
issue which remains denied.  After they 
are afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



